DECISION
The application of the above-named defendant for a review of the sentence of four years, imposed on October 1968,- was fully heard and after a careful consideration of the entire matter it is decided that:
(1) The sentence be and remain as originally imposed by the sentencing court.
The reason for the above decision is that the- sentence appears proper and sufficiently lenient in that defendant was convicted of first degree burglary punishable by not less .than 1 nor more than 15 years imprisonment, yet received a sentence of but 4 years with 24 days jail time credit after 2 violations of what originally was a 3 years deferred imposition of sentence, and will_ be eligible for parole consideration in July, 1969, after being received' October 15, 1968.
SENTENCE REVIEW DIVISION
Philip C. Duncan, chairman; Paul G. Hatfield, Jack D. Shanstrom.